DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang [CN 105774425 A].
As for claim 1¸ Huang discloses a method comprising: providing at least one vehicle transceiver and at least one tire information sensor for a tire on a vehicle; wirelessly communicating between the at least one vehicle transceiver (first and second antenna) and the at least one tire information sensor via a signal; determining a phase shift in the signal; determining a physical distance between the at least one vehicle transceiver and the at least one tire information sensor based on the phase shift; and determining a position of the at least one tire information sensor within the vehicle based on the physical distance (see page 1; last paragraph: copied below for convenience).

In order to achieve the above object, the present invention provides a tire pressure monitoring system with an automatically defined tire position, which is disposed in a vehicle body for automatically determining the position of each tire on the vehicle body, and monitoring each tire in real time. In the case of pressure, it includes a plurality of sensors, a signal receiver, a phase processor, a central processing unit, and a display device. Wherein, the plurality of sensors are respectively disposed inside each tire to sense the tire pressure of the tire, and the tire pressure value is sent by a wireless signal; the signal receiver is disposed in the vehicle body and deviates from the center between the tires Positioned and adjacent to one of the tires, the signal receiver includes a first antenna and a second antenna, the first antenna and the second antenna receive a wireless signal from the sensor; the phase processor is electrically connected to the a signal receiver, configured to calculate a phase difference between the first antenna of the signal receiver and a wireless signal received by the same antenna received by the second antenna; the central processor is electrically connected to the phase processor, and is configured to The phase difference calculated by the phase processor for each sensor is converted into a distance value of each sensor to the signal receiver, and different distance values are used as a position to determine the position of the tire set by the sensor on the vehicle body. And then outputting the tire pressure value of each tire and the position information of each tire in a signal manner; the display device is disposed in the vehicle body and electrically Then the processor, after receiving the signal transmitted by the central processor, the display device displays the value of the tire pressure of each tire, and each tire of the vehicle body at a position information.

As for claims 2 and 3, the claim is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 8¸the claim is interpreted and rejected using the same reasoning as claim 1 above.  The pressure sensors read on the claimed wireless tire information sensor.
Claim 9 is interpreted and rejected using the same reasoning as claim 1 above.
Claim 10 is interpreted and rejected using the same reasoning as claims 2 and 3 above.
Claim 15 is interpreted and rejected using the same reasoning as claim 1 above.
Claim 16 is interpreted and rejected using the same reasoning as claims 2 and 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to the claims above and further in view of Patel et al [US 10596865 B2].
As for claim 4, Huang discloses the use of two transceivers but does not specifically disclose at least three transceivers or the use of trilateration. Examiner takes official notice that it was known in the art for vehicle tire monitoring systems to include a plurality of transceivers for communicating with tire monitors.  Having this knowledge on hand, it would have been obvious to the skilled artisan to modify the invention of Huang to include at least three transceivers.  The modification would have been obvious because it would have allowed for more precise 
As for claim 7¸ Huang does not specifically disclose wherein wireless communication is provided via BT, BLE, or 2.4 GHZ ISM band wireless communications.  In an analogous art, Patel discloses that it was known in the art for tire sensors to communicate via wherein wireless communication is provided via BT, BLE, or 2.4 GHZ ISM band wireless communications (column 3, line 45 – column 4, line 35).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Huang to include a known wireless communication technique for communication between the tire sensors and the transceivers.  
Claim 11 is interpreted and rejected using the same reasoning as claims 7 and 10 above.
Claims 12 and 17 are interpreted and rejected using the same reasoning as claim 4 above.

Allowable Subject Matter
Claims 4-6, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references teach methods for determining the position of tires on a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684